DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that Applicant’s arguments regarding the materials worked upon or intended use of the claimed apparatus would apply to the newly cited prior art, examiner notes that “"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 20180243984 A1) in view of Therriault (US 20040226620 A1)
	In reference to claim 1 and 8, Hayashida discloses an apparatus for assembling 3D periodic structures from a colloidal ink (“apparatus for manufacturing the three-dimensional object” [title], see Fig 1, 7-8), comprising:
a … dispenser that houses the colloidal ink (“material discharger (dispenser) 50A” [0078]);
 dispenser is mounted on a three-axis motion-controlled stage (“the nozzles 5A and 5B can move relative to the stage 6 three-dimensionally so as to form a three-dimensional shape” [0082]); and
a … deposition nozzle that dispenses the colloidal ink onto a moving x-y stage (“relative movement mechanism 7 in the present embodiment is configured to move the stage 6 in two horizontal directions orthogonal to each other as planar directions X and Y” [0082]. See Fig 7, portion shown below in comparison to instant Fig 4).

    PNG
    media_image1.png
    778
    1688
    media_image1.png
    Greyscale

Hayashida further teaches that the dispenser may be “a piston type” [0079], but does not specify that the dispenser is a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additively manufacturing bio-based parts (title), Therriault discloses 3d printing a scaffold by using a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle as the dispenser (“a syringe (barrel diameter= 4.6 mm, 
Therriault further teaches the use of “colloid particles, such as fumed silica (M-5P fumed silica particles, Cab-O-Sil.TM., Cabot division, Alpharetta, Ga.), calcium complex rods, lithium hydroxystearate fibers, liquid crystals, viscoelastic micelles, low molecular weight polymers (oligomers), glass and polymer beads, polymer and ceramic microcapsules, polymer, ceramic, and metal short fibers” [0102].
The combination would be achievable by replacing the dispenser with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle. Hayashida explains that the dispenser may use pressure for dispensing [0078] and may be “a piston type” [0079]. Thus, the combination would have a reasonable expectation of success.
A person having ordinary skill in the art would have been specifically motivated to replace the dispenser with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle in order to achieve the simple substitution of one known element for another to obtain predictable results; and configure the device of Hayashida to additively manufacturing bio-based parts using the colloidal inks of Therriault such as in Therriault’s Example 2 [0120] to form a three-dimensional, fugitive material scaffold.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the dispenser is a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle.
	Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therriault (US 20040226620 A1) in view of Hayashida (US 20180243984 A1).
In reference to claim 1 and 8, Therriault discloses an apparatus for assembling 3D periodic structures from a colloidal ink [abstract], comprising:
a syringe having a barrel with a diameter of 4.6 mm that houses the colloidal ink (“organic ink (Prussian blue paste, Loctite.RTM., Rocky Hill, Conn.) was housed in a syringe (barrel diameter= 4.6 mm, EFD Inc., East Providence, R.I.). [0120]); 
wherein said syringe is mounted on a three-axis motion-controlled stage (“an ink delivery system mounted on a z-axis motion control stage” [0119]); and
a cylindrical deposition nozzle that dispenses the colloidal ink onto a moving x-y stage (“The ink was deposited through a cylindrical nozzle (diameter, D=200 .mu.m)” [0120] and “printing onto a moving x-y stage” [0119])
Therriault appears equivalent the claimed invention as it would be understood to a person of skill in the art in view of the specification since the instant application supports the instant claims at example 2 “The ink was housed in a syringe (barrel diameter of 4.6 mm) mounted on the z-axis of a three-axis motion-controlled stage, and dispensed through a cylindrical deposition nozzle (250 lm in diameter) onto a moving x-y stage (velocity of 5 mms-1).” [0044 of published specification], which would be read as requiring a syringe mounted to move in the z-axis an print on to a moving a x-y stage.
Nevertheless, the claim requires that the syringe is mounted on a three-axis motion-controlled stage, which is in addition to the moving x-y stage, and this is not taught by Therriault.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additively manufacturing parts (title), Hayashida discloses 3d 
The combination would be achievable by replacing the dispenser with a syringe mounted on a z-axis motion-controlled stage with syringe a mounted on a three-axis motion-controlled stage. Hayashida explains that a dispenser may use pressure for dispensing [0078] and may be “a piston type” [0079]. Thus, the combination would have a reasonable expectation of success.
A person having ordinary skill in the art would have been specifically motivated to replace the dispenser with a syringe mounted on a z-axis motion-controlled stage with syringe a mounted on a three-axis motion-controlled stage in order to achieve the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that syringe is a syringe a mounted on a three-axis motion-controlled stage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744